IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50131
                         Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellant,

versus


FACUNDO BALDERAS-SANCHEZ,

                                               Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                         (DR-01-CR-402-1)
                       --------------------
                          January 8, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The government appeals from the sentence imposed on Facundo

Balderas-Sanchez for his guilty-plea conviction for illegal reentry

into the United States after deportation.       Specifically, the

government challenges the district court’s holding that Balderas-

Sanchez’s prior Texas conviction for simple possession of marijuana

did not warrant an eight-level adjustment pursuant to U.S.S.G.

§ 2L1.2(b)(1)(C) because it did not constitute an “aggravated


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
felony.”    This issue is reviewed de novo.      See United States v.

Hinojosa-Lopez, 130 F.3d 691, 693 (5th Cir. 1997).

     The government’s challenge is supported by our recent holding

in United States v. Caicedo-Cuero, __ F.3d __, 5th Cir. Nov. 14,

2002, No. 02-20751), 2002 WL 31521599.       In that case, we affirmed

the district court’s imposition of an eight-level adjustment under

U.S.S.G.    §   2L1.2(b)(1)(C)   for   the   defendant’s   prior   Texas

conviction for simple possession of marijuana.       2002 WL 31521599,

at *7-11.   In doing so, we referenced the district court’s holding

in the instant case and expressly disagreed with it.        Id. at *8.

     Accordingly, Balderas-Sanchez’s sentence is VACATED and the

case is REMANDED for resentencing in conformity with our holding in

Caicedo-Cuero.

SENTENCE VACATED; REMANDED for resentencing.




                                   2